|N THE COURT OF APPEALS OF THE STATE OF WASH|NGTON

ln the Matter of the Dependency of

)
M.J.Z., ) No. 70897-0-|
D.O.B.: 6/25/2008, )
) DlVlSlON ONE
A minor child. )
) UNPUBL|SHED OP|N|ON
CHR|STOPHER RUST, ) g
) z
Appel|ant, ) 
) \.‘,
v. ) r'
) Z`;'t
STATE OF WASH|NGTON ) “‘°
DEPARTMENT OF SOC|AL AND ) 
HEALTH SERV|CES, ) c~,-
) F|LED: August 4, 2014
Flespondent. )

TR\CKEY, J. - M.J.Z. was born on June 25, 2008.‘ Christopher Rust is
M.J.Z.’s alleged father; paternity has not been legally established.z ln June 2011 ,
dependency was established as to both Rust and M.J.Z.’s mother." The
Department of Socia| and Hea|th Services (Department) filed a petition for
termination of Ftust and the mother’s parent-child relationship on February 19,
2013."' The termination hearing was held on July 23 and 24, 2013. On August 29,
2013, the trial court entered an order terminating Flust and the mother’s parental
rights to M.J.Z.§

Ftust was incarcerated at the time of the termination hearing, and had been

‘ C|erk’s Papers (CP) at 1, 203.

2 CP at 203; 1 Report of Proceedings (RP) (July 23, 2013) at 67.
3 CP at 203.

" CP at 1.

5 CP at 202, 207.

 

No. 70897-0-| /2

for over three years.@ His expected date of release was June 2014.7 Rust
appeared at the termination hearing te|ephonica||y.

Rust appeals from the trial court's order terminating his parental rights to
M.J.Z. Rust asserts that the order should be reversed because (1) the Department
failed to prove that all reasonably avai|ab|e, necessary services were offered or
provided to him and (2) he received ineffective assistance of counsel during the
termination proceeding

We reverse on different grounds, in light of our decision in |n re Degendency
of A.M.M., No. 70832-5 (Wash. August4, 2014). As in  here, the trial court
failed to consider the termination factor set forth in RCW 13.34.180(1)(f) and, in
turn, RCW 13.34.145(5)(b), both of which became effective on July 28, 2013.3
SussnruTE H.B. 1284, 63rd Leg., Reg. Sess. (Wash. 2013). Nor did the State

prove by olear, cogent, and convincing evidence that this factor had been met.

5 1 RF’ at 60; 2 RP at 28; CP at 204.
7 CP at 204.
3 ln pertinent part, RCW 13.34.180(1)(f) provides that, before terminating the parental
rights of an incarcerated parent, the trial court must consider:
whether a parent maintains a meaningful role in his or her child's life based
on factors identified in RCW 13.34.145(5)(b); whether the department or
supervising agency made reasonable efforts as defined in this chapter; and
whether particular barriers existed as described in RCW 13.34.145(5)(b)
including but not limited to, delays or barriers experienced in keeping the
agency apprised of his or her location and in assessing visitation or other
meaningful contact with the chi|d.
RCW 13.34.145(5)(b) enumerates several factors for the court to consider in
determining whether an incarcerated parent maintains a meaningful role in the
Child's life_

No. 70897~0~| f 3

We reverse the termination order and remand for further proceedings

consistent with A_|Vl.lvl.

T:;{-/-Q~(/]\|

WE CONCUR:

H€,¢> rr~/'\¢»/~;.C§__ j ¥